DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
It is noted that the claim amendments are non-compliant as claim 16 is newly presented, but marked with amendments and the status identifier “currently amended” and not “new”.  Regardless the claims have been considered to expedite prosecution.  Applicant is encouraged to properly amend the claims in future in order to avoid delays.

This Office action is in response to the applicant’s communication filed 04/27/2022.
Status of the claims:
Claims 1, 2, and 6 - 20 are pending in the application.
Claims 1, 2, 6 – 10, and 12 – 16 are amended.
Claims 17 – 20 are new.
Claim Objections
With respect to the arguments and amendments filed on 04/27/2022, the previous objections to claims 1 – 15 have been withdrawn; specifically, the objections to claim 1 regarding “which tabs”, claim 3 regarding the in consistent language in lines 2 – 4, claim 6 regarding the lack of punctuation, claim 12 regarding the missing article (a/an/the), and to claim 15 due to “the peripherical direction” have been withdrawn. 
However, a new objection to claim 15 has been made below in view of the claim amendments.
Claims 1, 2, and 6 – 20  are objected to because of the following informalities:  
Claims 1, 2, 11, 12, and 13 in various lines recites “the tabs”, while it is clear what is being referenced by the applicant, the examiner suggests the line(s) read “the plurality of tabs” for the sake of maintaining consistent language throughout the claims;
Claim 15, line 3 reads “disposed a peripheral direction”, this is grammatically incorrect. Although the phrase is understood, the examiner suggests the line be written as “disposed peripherally along the capsule core” or “disposed in a peripheral direction”;
Claim 20, line 2 reads “the peripheral direction”, although the claim would be understood it is suggested applicant amend to recite “a peripheral direction” for claim consistency. See for example claim 8 which recites “a peripheral direction”;
Claims 2 and 6 – 18 are objected to as they are dependent upon an objected claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With respect to the arguments and amendments made on 04/27/2022, the rejection of claims 5, 6, 8, 9, 12, and 15 under 35 U.S.C 112(b) has been withdrawn. Specifically, the rejection of claim 5 regarding the lack of antecedent basis for the phrase “an outer side”, the rejection of claim 6 regarding the lack of antecedent basis for the phrase “a corresponding recess” , the rejection of claim 8 regarding the lack of antecedent basis for the phrases “wherein each tab fixed to the connector”, the corresponding tab, and “the state not fixed”, the rejection of claim 12 regarding the lack of antecedent basis for the phrase “the base”, and the rejection of claim 15 regarding the lack of clarity of the phrase “and also in particular through openings arranged between adjacent slots” have been withdrawn.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

With respect to the arguments and amendments made on 04/27/2022, the rejection of claim 9 under 35 U.S.C 112(d) has been withdrawn, specifically the rejection of claim 9 for failing to further limit the subject matter of the claim upon which it depends has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derus (US 20030225445 A1) (previously cited).
Regarding claim 1, Derus discloses a catheter device (stent delivery device) for transporting an implant (stent 410) to a target location in a body lumen and for releasing the implant at the target location (abstract and paragraph [0051]), comprising:
an outer shaft (outer tube 430) (paragraph [0051] and annotated Fig. 5) configured to transport the implant (stent 410) to the target location (Examiner’s note: paragraph [0051] details the delivery of the stent via the outer tube 430), 
an annular connector (see annotated Fig. 5) (Examiner’s note: the connector referenced by the examiner is annular, as evidenced by its tubular shape) is fixed to a distal end portion (see annotated Fig. 5) of the outer shaft (outer tube 430);
an implant capsule (cartridge assembly 400) (see annotated Fig. 5) configured to receive the implant (stent 410) (paragraph [0049] and Fig. 5), the implant capsule (cartridge assembly 400) comprising a tubular capsule core (barrel 402 and removable portion 418) that surrounds the implant prior to the release (Examiner’s note: the barrel 402 and removable portion 418 surround the implant prior to the stents release into the outer tube 430), a proximal end of the capsule core (barrel 402 and removable portion 418) has a plurality of tabs (protrusions 423) for fixing the capsule core (barrel 402 and removable portion 418) to the annular connector (see annotated Fig. 5) (paragraph [0051]), wherein the tabs (protrusions 423) protrude from a tubular portion (section 422) of the capsule core (barrel 402 and removable portion 418) along an axial direction (Examiner’s note: the protrusions extend in both the axial direction and the lateral direction) of the capsule core (barrel 402 and removable portion 418), the connector (see annotated Fig. 5) comprising a conical outer surface (Examiner’s note: the connector referenced by the examiner is a part of the outer tube which is described as a tube in paragraph [0051] and therefor is tubular shaped which equates to having a conical outer shape, therefore the connector also has a conical outer shape) with a plurality of recesses (see annotated Fig. 5) (Examiner’s note: the definition of a recess is “a small space created by building a part of the wall further back from the rest”, therefor the recesses are not required to have a through hole) configured to engage the plurality of tabs (see annotated Fig. 5) (paragraph [0051]) to draw the tubular portion of the capsule core (cartridge assembly 400) against a stop (see annotated Fig. 5) when the taps are pressed into the recesses (Examiner’s note: the stop as referenced by the examiner prevents the cartridge assembly from extending further into the outer tube, and therefor meets the claimed limitations).

Regarding claim 7, Derus discloses wherein each tab (protrusion 423), in a natural state (not fixed – as seen in Fig. 5) not fixed to the connector (see annotated Fig. 5) has a curvature (see annotated Fig. 5) in a peripheral direction (see annotated Fig. 5) of the tubular portion (section 422).
Annotated Figure 5 of Derus

    PNG
    media_image1.png
    464
    818
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 8, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1) (previously cited) as applied to claim 1 above, and further in view of Forde (US 6936058 B2) (previously cited).
Regarding claim 2, as discussed above, Derus teaches the connection or locking mechanism of claim 1.
However, Derus is silent regarding wherein each tab has two sides that extend away from each other.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 2] wherein the tabs (locking arms 30) each have two sides (see annotated Fig. 1), wherein the two sides extend away from one another along the axial direction (Examiner’s note: the curved sides extend away from the base of the arm see annotated Fig. 1 below), such that each tab becomes wider (Examiner’s note: each side gets wider than from the starting point).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low-profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. Thus, it would have been obvious for the catheter device of Derus to comprise a connection or locking mechanism of Forde, including a snap-fit type connection where the ‘tabs’ / ‘prongs’ become wider from the base to provide a sufficient means of locking the tubular structures.
Annotated Figure 1 of Forde

    PNG
    media_image2.png
    446
    754
    media_image2.png
    Greyscale

Regarding claim 6, as discussed above, Derus teaches the tabs and connector of claim 1.
However, Derus is silent wherein each recess has two flanks facing towards one another, which start from a base wherein the recesses taper along the axial direction of the outer shaft towards the tubular portion of the capsule core that both flanks extend towards one another.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 6] teaches in the connection mechanism each recess (see annotated Fig. 1) has two flanks (see annotated Fig. 1) facing towards one another (see annotated Fig. 1), which start from a base (see annotated Fig. 1), wherein the recesses taper along the axial direction of the outer shaft towards the of the capsule core (locking arms of Forde) that both flanks (see annotated Fig. 1) extend towards one another.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low-profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. 
Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Forde, including a tab engaging a corresponding recess with flanks that are shaped such that the tabs and recesses form a tight snap-fit connection thus providing a secured / locking connection between the two tubular structures would have been obvious over the prior art.

Regarding claim 8, as discussed above, Derus teaches the tabs and connector of claim 1.
However, Derus is silent wherein each tab fixed to the connector has a smaller curvature in a peripheral direction than when not fixed to the connector, such that the tab presses with each of its sides against an associated flank and also a base of a recess in which the tab is engaged.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 8] Forde further, teaches in the connection mechanism each tab (locking arms of Forde) fixed to the connector (see annotated Fig. 1 of Forde) has a smaller curvature in the peripheral direction (see annotated Fig. 1 of Forde) in the state not fixed to the connector, such that the corresponding tab (locking arms of Forde) fixed to the connector (see annotated Fig. 1 of Forde) presses with each of its sides (see annotated Fig. 1 of Forde) against an associated flank (see annotated Fig. 1 of Forde) and also a base (see annotated Fig. 1 of Forde) of the recess (see annotated Fig. 1 of Forde) in which the tab (locking arms of Forde) is engaged (Examiner’s note: because the locking arms of Forde are press-fit into the associated recesses, there will be some degree of compression of the arms, which will result in the curvature of said arms to be smaller when in compression / connected to the connector, than when not in compression / not connected to the connector). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low-profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. 
Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Forde, including each tab with a curved shaped engaging in a recess with a reciprocal shape, such that the tabs and corresponding recesses form a tight snap-fit locking connection would have been obvious over the prior art.
Annotated Figure 1 of Forde

    PNG
    media_image2.png
    446
    754
    media_image2.png
    Greyscale



Regarding claim 9, as discussed above, it would have been obvious for the catheter device of Derus to comprise the locking connection mechanism of Forde. Forde teaches wherein the smaller curvature (see annotated Fig. 1 of Ford) ensures that each tab is not pressed flat when fixed to the connector (see annotated Fig. 1 of Ford) (Examiner’s note: it should be understood that the tabs do no lie flat in any one plane, further, looking at the recesses in the annotated Fig. 1, it is clear that the recesses are curved, and thus the tabs will be curved to form the tight fit with the recesses, and therefore the tabs will not be pressed flat when pressed into the fitting connection).

Regarding claim 12, as discussed above, Derus teaches the tabs and connector of claim 1.
However, Derus is silent wherein the tabs fixed to the connector are curved starting from the tubular portion towards a base of respective associated recesses in the connector.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 12] Forde further, teaches in the connection mechanism each of the tabs (see annotated Fig. 1 of Forde) fixed to the connector (see annotated Fig. 1 of Forde) are curved starting from the tubular portion (see annotated Fig. 1 of Forde) towards the base (see annotated Fig. 1 of Forde) of respective associated recesses (see annotated Fig. 1 of Forde) connector (see annotated Fig. 1 of Forde) (Examiner’s note: the sides’ of the tabs are curved when connected and not connected, that being said when the tabs are connected the round portion extends towards the center of the round portion such that the ‘starting’ point can be either the ‘base’ of the connector or the base of the round portion of the tab). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low-profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose.
Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Forde, including each tab with a curved shaped engaging in a recess with a reciprocal shape, such that the tabs and corresponding recesses form a tight snap-fit locking connection would have been obvious over the prior art.

Regarding claim 20, as discussed above, Derus teaches the tabs and connector of claim 1.
However, Derus is silent wherein the tabs are separated from each other in the peripheral direction.
As to the above, Forde teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (tubular body 36) (Fig. 1), and an implant capsule (tubular body 20) comprising a plurality of tabs (locking arms 30) (column 4, lines 20 – 40, and Fig. 1), and a connector (see annotated Fig. 1) fixed to the distal end portion of the outer shaft (tubular body 36), and [claim 20] Forde further, teaches wherein the tabs (see annotated Fig. 1) are separated from each other in the peripheral direction (Shown in Fig. 1). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the fixing mechanism of Derus, to include the locking mechanism of Forde because Forde teaches said mechanism includes no overlapping components and maintains a low-profile configuration during passage through a vessel (column 2 lines 28 - 32).   
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Forde) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Forde because Forde provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose.
Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Forde, including each tab is separated from each other in the peripheral direction would have been obvious over the prior art.

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1) (previously cited) as applied to claim 1 above, and further in view of Crisostomo (US 20170000606 A1) (previously cited).
Regarding claim 14, as discussed above, Derus teaches the tabs and connector of claims 1 and 3.
However, Derus is silent wherein the capsule core and / or the connector are fabricated from a metal.
As to the above, Crisostomo teaches, in the same field of endeavor, a clip-on catheter comprising a means of connection between two tubular members, comprising an outer shaft (mounting portion 140 – which is tubular shaped) (Fig. 6), and an implant capsule (shaft 20 and hypo tube section 30) comprising a plurality of tabs (prongs 36) (paragraph [0071] and Fig. 4), and a connector (see annotated Fig. 6) fixed to the distal end portion of the outer shaft (mounting portion 140). [Claim 14] Crisostomo further teaches wherein the capsule core (cartridge assembly 400 – Derus and hypo tube section 30 - Crisostomo) (Examiner’s note: the hypo tube section 30 of the modified device is made of metal as recited in paragraph [0069] of Crisostomo). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to substitute one functional equivalent (i.e. the connection mechanism of Crisostomo) for another (i.e. the connection mechanism of Derus) depending on the desired design choice.  As both mechanisms were known to provide a connection between tubular members to use one known connection mechanism or another would have been obvious and well within the purview of one of ordinary skill in the art.  See MPEP 2144.06. 
Furthermore, it would have been obvious for the catheter device of Derus to comprise a connection mechanism of Crisostomo because Crisostomo provides one of skill with a reasonable expectation of success by illustrating that the art finds the attachment mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. 
Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the tube and / or the connector of Derus out of known materials used in medical procedures such as, and including those discussed by Crisostomo, metals, metal alloys, metal-polymer composites or any combinations thereof (paragraph [0079] of Crisostomo). The use of a known material for forming known devices would have been obvious and well within the purview of one of ordinary skill in the art.
Annotated Figure 6 of Crisostomo

    PNG
    media_image3.png
    575
    674
    media_image3.png
    Greyscale


Regarding claim 15, as discussed above, it would have been obvious for the catheter device of Derus to comprise the locking connection mechanism of Crisostomo. Crisostomo teaches wherein the tubular portion of the capsule core (cartridge assembly 400 – Derus and hypo tube section 30 - Crisostomo) has a plurality of parallel slots (see annotated Fig. 5 of Crisostomo) along its axial length (Examiner’s note: at different points along the axial length there are the parallel slots referenced by the examiner, thus the slots are along the axial length) disposed a peripheral direction (Examiner’s note: the slots extend peripherally and therefore are disposed in the peripheral direction). Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Crisostomo, including parallel slots as a means of connecting the capsular core to the tubular member so that a locking connection can be made between the capsular core and the connector would have been obvious.
Annotated Figure 5 of Crisostomo

    PNG
    media_image4.png
    382
    685
    media_image4.png
    Greyscale

Regarding claim 16, as discussed above, it would have been obvious for the catheter device of Derus to comprise the locking connection mechanism of Crisostomo. Crisostomo teaches comprising through-openings arranged between adjacent ones of the plurality of parallel slots (Examiner’s note: as shown in the annotated Fig. 5 above, the through-openings are between the parallel slots). Thus, as it would have been obvious to combine the connection mechanism of Forde with the device of Derus, the use of the connection mechanism of Crisostomo, including through-openings as a means of connecting the capsular core to the tubular member so that a locking connection can be made between the capsular core and the connector would have been obvious.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1).
Regarding claim 19, the step of forming a welding connection between the distal end of the outer shaft and the connector is considered a product by process claim limitation (only limited to structure of implied step) “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the welding of the connector to the outer shaft creates a unitary structure.  Thus, as Derus, teaches the outer shaft and the connector form a unitary structure, the device of Derus is considered to encompass or at least make obvious the structure as claimed.
Further, Derus teaches wherein the connector (see annotated Fig. 5 – Derus) is steel (Examiner’s note: as discussed in paragraph [0043] of Derus the outer shaft, which includes the connector denoted by the examiner, is made up of stainless steel; furthermore, in paragraph [0049] of Derus, the assembly 400 and the device 30 are similar in structure, therefore the outer shaft 70 and the outer shaft 430 are comprised of the same materials which means that the connector is made up of stainless steel).
However, Derus is silent regarding the material used to form the capsule core. 
As to the above, Derus does discuss the use of stainless steel as a material used to make up medical devices (paragraph [0043]). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to form the capsule and / or the connector of Derus out of known materials used in medical procedures such as, stainless steel as mentioned in paragraph [0043] of Derus. The use of a known material for forming known devices would have been obvious and well within the purview of one of ordinary skill in the art. Furthermore, it would have been obvious to use steel to form the capsule core for the purpose of adding additional strength to the overall structure paragraph [0043].
Annotated Figure 5 of Derus

    PNG
    media_image1.png
    464
    818
    media_image1.png
    Greyscale

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Derus (US 20030225445 A1) (previously cited) as applied to claim 1 above, and further in view of Duffy (US 20140331475 A1) (previously cited).
Regarding claim 10, as discussed above Derus teaches the device of claim 3.
However, Derus is silent regarding a peripheral step of the connector.
As to the above, Duffy teaches in the same field of endeavor, a catheter device comprising a locking mechanism used to create a fixed connection between two tubular structures (paragraph [0063]) comprising a tubular portion (see annotated Fig. 4), a connector (see annotated Fig 4), wherein the tubular portion bears against a peripheral step of the connector via edge portions (see annotated Fig. 4) extending between adjacent tabs (see annotated Fig. 4).
It would have been obvious to combine the connection mechanism of Duffy with the device of Derus, to form a tight snap-fit connection; the use of the connection mechanism of Duffy, includes a locking connection that comprises two reciprocal shapes that form a tight snap-fit connection.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the locking mechanism of Derus, to include the locking mechanism as claimed, because Duffy provides one of skill with a reasonable expectation of success by illustrating that the art finds the locking mechanism as being suitable for the intended purpose of providing a secured connection between two tubular members. See MPEP2144.07 Art Recognized Suitability for Intended Purpose. 

Annotated Figure 4 of Duffy

    PNG
    media_image5.png
    344
    659
    media_image5.png
    Greyscale


Regarding claim 11, the combination of Derus and Duffy teaches the device of claim 10, and the combination further teaches wherein the edge portions (see annotated Fig. 4 of Duffy) are drawn against the step by the tabs (see annotated Fig. 4 of Duffy) fixed to the connector (see annotated Fig. 4 of Duffy).

Allowable Subject Matter
Claim 13 is allowed.
Regarding claim 13, the prior art alone or in combination with fails to disclose or make obvious a catheter device for transplanting an implant comprising an outer shaft and an implant capsule, wherein the capsule is connected to the outer shaft via tab portions extending from the capsule into recesses formed on a connector on the outer shaft, furthermore wherein said tabs are connected to said recesses via screws.
The closest prior art, Derus (cited above), discloses a catheter device comprising an implant, an outer shaft, and an implant capsule, wherein the implant capsule is connected to the outer shaft via tabs extending from the capsule into recesses formed on a connector (see above for a more detailed explanation regarding the similarities of Derus to the claimed invention). However, Derus fails to disclose or make obvious wherein the tabs are also connected to said connector via screws. Furthermore, it would not have been obvious, nor is there any motivation to modify the connection mechanism of Derus to incorporate screws because the addition of screws would result in a slower means of release between the two connected tubular structures and would result in a device inoperable for its intended use.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 17 and 18, the prior art alone or in combination with fails to disclose or make obvious a catheter device for transplanting an implant comprising an outer shaft and an implant capsule, wherein the capsule is connected to the outer shaft via an annular connector on the distal end of the outer shaft and tab portions extending from the capsule into recesses formed on the connector on the outer shaft, and wherein the tubular portion of the capsule core comprises a plurality of parallel slots along the axial length which are configured to create gradually increasing rigidity across the length of the capsule core.
The closest prior art, Derus (cited above), discloses a catheter device comprising an implant, an outer shaft, and an implant capsule, wherein the implant capsule is connected to the outer shaft via tabs extending from the capsule into recesses formed on a connector (see above for a more detailed explanation regarding the similarities of Derus to the claimed invention). However, Derus fails to disclose or make obvious wherein a plurality of slots are configured to create gradually increasing rigidity across the length of the capsule core. It would not have been obvious, nor is there any motivation to modify the capsule core of Derus to include a means of creating gradually increasing rigidity along the length because the “capsule core” of Derus, referenced by the examiner, is a handle component that remains outside of the body, therefor there is no reason to add any sort of flexibility to the “capsule core”, and there would be no added benefit for doing so.
The examiner also notes that, as discussed in the interview with the applicant’s representative on 05/24/2022, if the language of “wherein the capsule core comprises a plurality of slots configured to add flexibility to the capsule core” were added to claim 1, then the application would be in condition for allowance, assuming all 112 and objection issues are resolved.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 15 have been considered but are not convincing.  
Regarding the argument of “the prior art does not teach an annular connector fixed to a distal end of the outer shaft because the outer tube is not separate or fixed to the shaft,” and ”The Examiner's drawn image is put in the office action to identify a "connector" but there is no connecter as defined in claim 1 fixed to a shaft.”, as shown in the annotated figure of Derus, the outer shaft is affixed at a distal end with a connector, the connector is a part of the outer shaft and thus is fixed to the outer shaft. See the annotated figure of Derus and the rejection of claim 1 above for more details. 
Regarding the argument of “the cut-outs 40 are not recesses on such a conical outer surface, they are instead empty space.”, the claim as currently written requires that the outer surface be conical, the connector is tubular in shape and is thus conical regardless of protrusions, indents, or openings. The base shape of the connector is conical. Furthermore, the claims as currently written do not require the recesses to non-through holes, and additionally the recesses do not alter the base shape of the connector. Alternatively, when the tabs of Forde fit within the recesses of Forde, the connector is free from the recesses and the shape of the connector at that point would be a solid cone. 
Regarding the argument of “The rejection is separately traversed with respect to claim 12. The arms 30 are bent outward but show no curvature from their base. From the point of the bend, the arms 30 are straight, and lie in a single plane.”, it should be understood that the curvatures denoted by the examiner are the curves around the circular head of the tabs. The sides of the circular head are curved as they are a part of a circle, furthermore, the sides are extending from the denoted base as there are no interruptions between said curved sides and said base. Therefore, the limitations required by the claims are well within the purview of prior art as detailed above.
Regarding the argument of “the parallel slots are not in the peripheral direction as required by claim 15”, the “parallel slots” referenced by the examiner extend in all directions including the peripheral direction as they three dimensional spaces, and furthermore, the individual slots are space about the periphery of the surface relative to each other.
Regarding the arguments with respect to the newly added claims / claim amendments, the examiner has provided a more detailed response in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771